DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “wherein a flow path of the second medium extends between one of the plurality of inlets and the outlet, and during normal operation of the environmental control system, only the compressor of the compressing device is arranged along the flow path of the second medium” (claim 1) is considered to be new matter.  The originally filed specification, claims, and drawings have support for wherein a flow path of the second medium extends between one of the plurality of inlets and the outlet, and during normal operation of the environmental control system, only the compressor and valves of the compressing device is arranged along the flow path of the second medium, but do not teach the wherein a flow path of the second medium extends between one of the plurality of inlets and the outlet, and during normal operation of the environmental control system, only the compressor of the compressing device is arranged along the flow path of the second medium.  As such, the limitations are deemed to be new matter.
The remaining claims are rejected based on their dependency from a claim that has been rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “wherein a flow path of the second medium extends between one of the plurality of inlets and the outlet, and during normal operation of the environmental control system, only the compressor of the compressing device is arranged along the flow path of the second medium”, wherein to one of ordinary skill in the art would not be able to ascertain what “only” is referring to , since there are multiple structures in the path including compressor and valves yet excluding a turbine. Further, how could the structure change “during normal operation” such that certain structure may be in place or removed in different operation. Are different structures added and removed from the path during different operations? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite and the claim is rendered indefinite. For examination purposes, the phrase has been interpreted as -- wherein a flow path of the second medium extends between one of the plurality of inlets and the outlet, and during normal operation of the environmental control system the second medium flows in the flow path, and only the compressor of the compressing device is arranged along the flow path of the second medium such that the flow path does not include the at least one turbine -- for clarity.
Claim 1 recites the limitation of “wherein during normal operation of the environmental control system the at least one turbine of the compressing device is not arranged along the flow path of the second medium”, wherein to one of ordinary skill in the art  would not be able to ascertain what how could the structure change “during normal operation” such that certain structure may be in place or removed in different operation. Are different structures added and removed from the path during different operations? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite and the claim is rendered indefinite. For examination purposes, the phrase has been interpreted as -- wherein during normal operation of the environmental control system the second medium does not flow through the at least one turbine of the compressing device -- for clarity.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected, as best understood due to indefiniteness, under 35 U.S.C. 102(a)(1) as being anticipated by Bruno et al. EP3480113A1, as cited on the IDS.
Re claim 1, Bruno et al. teach an environmental control system of an aircraft comprising: a plurality of inlets (22, 26, V1, also noting many inlets for many structures i.e. conduits, turbines, compressors, valves, and heat exchangers which all have respective inlets/outlets for A1, A2, A3, fig 1) for receiving a plurality of mediums (A1, A2, A3) including a first medium (A1) and a second medium (A2); an outlet (outlet of 42 or outlets in between 42 and other structure into cabin) for delivering a conditioned flow of the second medium to one or more loads of the aircraft (cabin), wherein during normal operation of the environmental control system, only the conditioned flow of the second medium is provided at the outlet (fig 1 noting path including V4, and the structure is capable of performing the functional limitations; para 45); a ram air circuit (30, 32) including a ram air shell (32) having at least one heat exchanger positioned therein (para 30); and a compressing device (40) arranged in fluid communication with the ram air circuit and the outlet, the compressing device including a compressor (42) and at least one turbine (44, 46, 48) operably coupled via a shaft (50); wherein a flow path of the second medium extends between one of the plurality of inlets and the outlet (fig 1 noting many paths, and the path is considered path including V4 between compressor exit and cabin, annotated fig), and during normal operation of the environmental control system, only the compressor of the compressing device is arranged along the flow path of the second medium (fig 1 noting path including V4).
Additionally noting that for clarity, the recitation “wherein during normal operation of the environmental control system, only the conditioned flow of the second medium is provided at the outlet”, and “during normal operation of the environmental control system, only the compressor of the compressing device is arranged along the flow path of the second medium” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.


    PNG
    media_image1.png
    575
    780
    media_image1.png
    Greyscale

Re claim 2, Bruno et al. teach wherein the environmental control system is operable in a first mode and a second mode, and in the second mode, the pressure of the second medium remains generally constant between an outlet of the compressor and the outlet (paras 7-14, paras 38-40, since all the requires structure a capability of operating multiple modes is taught by Bruno et al, see the rejection of claim 1).   
Additionally noting that for clarity, the recitation “the pressure of the second medium remains generally constant between an outlet of the compressor and the outlet” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.

Re claim 3, Bruno et al. teach wherein during normal operation of the environmental control system the at least one turbine of the compressing device is not arranged along the flow path of the second medium (see the rejection of claim 1, fig 1, A3).  
Re claim 4, Bruno et al. teach wherein the plurality of inlets is further configured to receive a third medium (A3).  
	Re claim 5, Bruno et al. teach  the third medium is only provided to the environmental control system when the environmental control system is in the second mode (para 40-42, 49, paras 7-14, paras 38-40, see the rejection of claim 2, noting the structure is capable of performing the intended use recitations).  
Additionally noting that for clarity, the recitation “the third medium is only provided to the environmental control system when the environmental control system is in the second mode” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noted that “when” is a conditional phrase, and thus it is not clear if the limitations after the phrase “when” are required by the claim, since “when” may or may not occur as a condition. 
Re claim 6, Bruno et al. teach the at least one turbine includes a first turbine (44) and a second turbine (48), and the third medium is provided to only the   (fig 1).  
	 Re claim 7, Bruno et al. teach wherein in the second mode, the first medium and the third medium are provided to the second turbine simultaneously (since all the requires structure a capability of operating multiple modes is taught by Bruno et al, see the rejection of claims 1, 2, 5, fig 1).  
Additionally noting that for clarity, the recitation “wherein in the second mode, the first medium and the third medium are provided to the second turbine simultaneously” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. Also noting that air exhausted from and adjacent to the aircraft/cabin is capable of reentering the circuit and thus A1, A2, A3 may be interchangeable as operation occurs in a loop system of recirculation, exhaust, and reentry.
Re claim 8, Bruno et al. teach the first medium is provided to only the second turbine when the environmental control system is in the first mode and is provided to the first turbine and the second turbine in series when the environmental control system is in the second mode  (since all the requires structure a capability of operating multiple modes is taught by Bruno et al, see the rejection of claim 1, see the rejection of claims 1, 2, 5, fig 1, noting that the series is capable of series flow after entering and exiting the cabin).  

Additionally noting that for clarity, the recitation “the first medium is provided to only the second turbine when the environmental control system is in the first mode and is provided to the first turbine and the second turbine in series when the environmental control system is in the second mode” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noted that “when” is a conditional phrase, and thus it is not clear if the limitations after the phrase “when” are required by the claim, since “when” may or may not occur as a condition.
Re claim 9, Bruno et al. teach  the first mode is a low altitude mode (para 13, 43, 45).  For clarity, the recitation “…the first mode is a low altitude mode …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Bruno et al.  meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
Re claim 10, Bruno et al. teach  the second mode is a high-altitude mode (para 38, 43).  For clarity, the recitation “…the second mode is a high-altitude mode …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Bruno et al.  meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. EP3480113A1, in view of Warner US 5086622 A.
Additionally Re claim 8, Warner teach the first medium is provided to only the second turbine when the environmental control system is in the first mode and is provided to the first turbine and the second turbine in series (24 to 26 , see 49 and 63, abstract) when the environmental control system is in the second mode to provide a set of turbines selectively in series (fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a turbines bypass/series as taught by Warner in the Bruno et al. invention in order to advantageously allow for the improved efficiency of the system using heat recovery.

Re claim 11, Bruno et al. teach an environmental control system of comprising: a plurality of inlets (22, 26, V1, also noting many inlets for many structures i.e. conduits, turbines, compressors, valves, and heat exchangers which all have respective inlets/outlets for A1, A2, A3, fig 1)  for receiving a plurality of mediums (A1, A2, A3) including a first medium and a second medium; an outlet (outlet of 42 or outlets in between 42 and other structure into cabin)  for delivering a conditioned flow of the second medium to one or more loads (cabin); a compressing device (40) in fluid communication with the plurality of inlets and the outlet, the compressing device having a compressor, a first turbine (44), and a second turbine (46 or 48) operably coupled via a shaft (50), wherein in a first mode of operation, the compressor of the compressing device is configured to be driven by energy extracted within the second turbine (para 33), and in a second mode of operation, the compressor of the compressing device is configured to be driven by energy extracted within both the first turbine and the second turbine (para 33, noting the claim limitations are met in both configurations since the turbines all driving meet both mode requirements, see the rejection of claims 6 and 1).  
Bruno et al. fail to explicitly teach the direct fluid coupling.
Warner teach wherein in the second mode of operation, an outlet of the first turbine is fluidly coupled directly to an inlet of the second turbine such that the first medium is provided to the first turbine and the second turbine in series  (24 to 26 , see 49 and 63, abstract) to provide a set of turbines selectively in series (fig 1).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a turbines bypass/series as taught by Warner in the Bruno et al. invention in order to advantageously allow for the improved efficiency of the system using heat recovery.
Re claim 12, Bruno et al. teach  the first mode of operation is a low altitude mode (see the rejection of claim 9).  
Re claim 13, Bruno et al. teach  the second mode of operation is a high-altitude mode (see the rejection of claim 10).  
Re claim 14, Bruno et al. teach the plurality of mediums includes a third medium (A3, see the rejection of claim 4).  
Re claim 15, Bruno et al. teach the third medium is only provided to the environmental control system when the environmental control system is in the second mode of operation (see the rejection of claim 6).    
Re claim 16, Bruno et al. teach in the second mode of operation, the first medium and the third medium are provided to the second turbine simultaneously (see the rejection of claim 7).    
Re claim 17, Bruno et al. teach a ram air circuit having a first region and a second region, wherein at least one medium output from the second turbine is provided to the first region (noting regions associated with the different structure along the ram circuit, see the rejection of claim 1, figure 1, which are naturally travelled to sequentially along the ram ducting, see A3 dotted line leaving 48, fig 1, para 43).  
Re claim 18, Bruno et al. teach  a primary heat exchanger (36) and a condenser (34) are arranged within the ram air circuit, the condenser being arranged within the first region and the primary heat exchanger being arranged within the second region (different structures naturally take up different space and thus different regions, fig 1).  
Re claim 19, Bruno et al. teach wherein the primary heat exchanger and the condenser are arranged downstream from the compressor (noting A2 travels downstream of compressor to 36, and 34, 38 are both thermally connected) and upstream (upstream of 62) from the outlet with respect to a flow of the second medium, wherein the second medium is cooled by a first flow within the primary heat exchanger and the second medium is cooled by a second flow within the condenser (noting the flows are both Ram air which cools 36).  
Additionally noting that for clarity, the recitation “wherein the second medium is cooled by a first flow within the primary heat exchanger and the second medium is cooled by a second flow within the condenser” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 20, Bruno et al. teach wherein the environmental control system is onboard an aircraft (page 1).

Claims 8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. EP3480113A1, in view of  Zywiak US 5461882 A noting that Warner US 5086622 A is incorporated by reference in Zywiak.
Additionally Re claim 8, Zywiak teach the first medium is provided to only the second turbine when the environmental control system is in the first mode and is provided to the first turbine and the second turbine in series (108, 112, 232) when the environmental control system is in the second mode to provide a set of turbines selectively in series (fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a turbines bypass/series as taught by Zywiak in the Bruno et al. invention in order to advantageously allow for the improved efficiency of the system using heat recovery.

Re claim 11, Bruno et al. teach an environmental control system of comprising: a plurality of inlets (22, 26, V1, also noting many inlets for many structures i.e. conduits, turbines, compressors, valves, and heat exchangers which all have respective inlets/outlets for A1, A2, A3, fig 1)  for receiving a plurality of mediums (A1, A2, A3) including a first medium and a second medium; an outlet (outlet of 42 or outlets in between 42 and other structure into cabin)  for delivering a conditioned flow of the second medium to one or more loads (cabin); a compressing device (40) in fluid communication with the plurality of inlets and the outlet, the compressing device having a compressor, a first turbine (44), and a second turbine (46 or 48) operably coupled via a shaft (50), wherein in a first mode of operation, the compressor of the compressing device is configured to be driven by energy extracted within the second turbine (para 33), and in a second mode of operation, the compressor of the compressing device is configured to be driven by energy extracted within both the first turbine and the second turbine (para 33, noting the claim limitations are met in both configurations since the turbines all driving meet both mode requirements, see the rejection of claims 6 and 1).  
Bruno et al. fail to explicitly teach the direct fluid coupling.
Zywiak teach wherein in the second mode of operation, an outlet of the first turbine is fluidly coupled directly to an inlet of the second turbine such that the first medium is provided to the first turbine and the second turbine in series  (108, 112, 232, col 6) to provide a set of turbines selectively in series (fig 1).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a turbines bypass/series as taught by Zywiak in the Bruno et al. invention in order to advantageously allow for the improved efficiency of the system using heat recovery.
Re claim 12, Bruno et al. teach  the first mode of operation is a low altitude mode (see the rejection of claim 9).  
Re claim 13, Bruno et al. teach  the second mode of operation is a high-altitude mode (see the rejection of claim 10).  
Re claim 14, Bruno et al. teach the plurality of mediums includes a third medium (A3, see the rejection of claim 4).  
Re claim 15, Bruno et al. teach the third medium is only provided to the environmental control system when the environmental control system is in the second mode of operation (see the rejection of claim 6).    
Re claim 16, Bruno et al. teach in the second mode of operation, the first medium and the third medium are provided to the second turbine simultaneously (see the rejection of claim 7).    
Re claim 17, Bruno et al. teach a ram air circuit having a first region and a second region, wherein at least one medium output from the second turbine is provided to the first region (noting regions associated with the different structure along the ram circuit, see the rejection of claim 1, figure 1, which are naturally travelled to sequentially along the ram ducting, see A3 dotted line leaving 48, fig 1, para 43).  
Re claim 18, Bruno et al. teach  a primary heat exchanger (36) and a condenser (34) are arranged within the ram air circuit, the condenser being arranged within the first region and the primary heat exchanger being arranged within the second region (different structures naturally take up different space and thus different regions, fig 1).  
Re claim 19, Bruno et al. teach wherein the primary heat exchanger and the condenser are arranged downstream from the compressor (noting A2 travels downstream of compressor to 36, and 34, 38 are both thermally connected) and upstream (upstream of 62) from the outlet with respect to a flow of the second medium, wherein the second medium is cooled by a first flow within the primary heat exchanger and the second medium is cooled by a second flow within the condenser (noting the flows are both Ram air which cools 36).  
Additionally noting that for clarity, the recitation “wherein the second medium is cooled by a first flow within the primary heat exchanger and the second medium is cooled by a second flow within the condenser” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 20, Bruno et al. teach wherein the environmental control system is onboard an aircraft (page 1).


Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that Bruno fail to teach turbines in series in claim 11. The examiner respectfully disagrees. The medium from 44 can travel to 24, V1, and then to 48, and is thus in series.
The applicant argues that Zywiak has turbines receiving two turbines receiving different mediums. The examiner respectfully disagrees. Fig 2 clearly shows fluid from Turbine 1 108 travelling though 220, through the heat exchanger and diverted by 232 to turbine 2 112. It is also noted that Warner is incorporated by reference to teach the specifics of the same fluid travelling through a heat exchanger to another turbine in series.
The applicant argues that Warner teach two turbine in series but fail to teach is fluidly coupled directly since there is a condenser in between the two turbines in series. The examiner respectfully disagrees. The examiner notes that the conduit directly connecting the two turbines in series, even if the conduit travels through a conduit does not preclude the series from being directly fluidly connected. Warner clearly teach a directly fluid connection, such that the fluid travels through the same path in between the two turbines without any mixing, action by a compressor, entrance into a cabin to mix with other mediums, or any other mixers for that matter in between the two turbines. Therefore, the turbines are considered to be directly fluidly coupled to each other, even if the fluid travels through conduits of a heat exchanger. The examiner further notes that normal conduits may act as heat exchangers themselves, with some thermal losses to the exterior. 
 Applicant argues the claims dependent on the independent claims are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claims 1 and 11 have been addressed above. Thus, the rejections are proper and remain.  

	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/29/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763